                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

 UNITED SnTmS oF AMERCA                     Hon Cat,yL̲M′ aldor,USM」

        V                                   ■41ag   No 19‑7339

 SYLA/1A MERCADO                            0RDER FOR CONTINUANCE


      THIS MATTER having come before the Court on the joint application of

Qlaig Carpenito, United States Attorney for the District of New Jersey fby Leah

Gould, Assistant United States Attorney), and Defendant Sylvia Mercado fby

Montell Figgrns, Esq., and Kenneth Brown, Esq., appearing), for an order

granting a continualce of the proceedings in the above-captioned matter; and

Defendant being aware that she has the right to have the matter submitted to a

grald jury within 30 days of the date of her arrest pursuant to Title 18 of the

United States Code, Section 3161(b); and Defendalt, through her attorneys,

having consented to the continuance; and three prior continuances having

been granted; and for good and sufEcient cause shovtm,

      IT IS THE FINDIITG OF THIS COURT that this action shor-rld be

continued for the following reasons:

      (1)    BotJl the United States and Defendant desire time to negotiate a

plea agreement, which would render trial of this matter unnecessar5r;

      (2)    Defendant has consented to the aforementioned continuance; and

      (3)    Pursuant to Title 18 of the United States Code, Section 3161(h)(7),

the ends ofjustice served by granting the continuance outweigh the best

interests of the public   ald Defendant in a speedy   tria1.
                                   31 of」 anuary 2020;
         WHEREFORE,it is on this̲̲̲day

         ORDERED that this action be,and it hereby is,lcontinued frolln the date

this Order is signed through and including March 3 1,12020;and it is further

         ORDERED thatthe pe五       od from the date this Oヰ der is signed through

and including ⅣIarch 31,2020 shall be excludable inさ omputing tiFne under the

Speedy Trial Act of 1974.



                                           s/Cathy L. Waldor
                                         HONORABLE CATHY L. WALDOR
                                         United States Ma[istrate Judge


Fo■ ■l   and entcr COnSented to:




阻 :腔器 鵠

Lcah
Assistant United States Attorney



   redith」 ,WilliaIIIs
Chief, OCDETF/Narcotics Unit




Mary E Toscano
Deputy Chief, Criminal Division
